          Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 1 of 26




                             UNITED STATES DISTRICT COURT
                                     FOR THE
                                                                           2121 OCT 20 PH 12: IIt
                               DISTRICT OF VERMONT

ALLCO FINANCE LIMITED, OTTER               )
CREEK SOLAR LLC, and PLH                   )
VINEYARD SKY LLC,                          )
                                           )
                    Plaintiffs,            )
                                           )
               V.                          )           Case No. 2:20-cv-103
                                           )
ANTHONY ROISMAN, SARAH HOFMANN,)
and MARGARET CHENEY, in their official )
capacities as commissioners of the Vermont )
Public Utility Commission,                 )
                                           )
                    Defendants.            )

                     OPINION AND ORDER
  DENYING PLAINTIFFS' MOTION FOR A TEMPORARY RESTRAINING
 ORDER AND PRELIMINARY INJUNCTION AND ORDERING PLAINTIFFS
TO SHOW CAUSE WHY THEIR COMPLAINT SHOULD NOT BE DISMISSED
         FOR LACK OF SUBJECT MATTER JURISDICTION
                                          (Doc. 9)
       This matter came before the court for a hearing on October 9, 2020 on the motion
filed on September 24, 2020 by Plaintiffs Allco Finance Limited ("Allco"), Otter Creek
Solar LLC, and PLH Vineyard Sky LLC (collectively, "Plaintiffs") seeking a temporary
restraining order and preliminary injunction against Defendants Anthony Roisman, Sarah
Hofmann, and Margaret Cheney ( collectively, "Defendants") in their official capacities as
commissioners of the Vermont Public Utility Commission ("VPUC") (Doc. 9). Plaintiffs
bring a Supremacy Clause challenge under the United States Constitution to VPUC's
implementation of a Standard Offer Program in violation of section 210 of the Public
Utility Regulatory Policies Act of 1978 ("PURPA"), 16 U.S.C. §§ 2601-45. In their
motion, Plaintiffs request the following relief:
       [A ]n emergency injunction prohibiting the Defendants from awarding
       and/or approving and/or permitting the execution of interstate wholesale
           Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 2 of 26




       electricity contracts in connection with their current "Standard Offer"
       energy solicitation while this case is pending. On September 17, 2020, the
       Defendants' agent, VEPP Inc. [("VEPP")], announced that it would issue
       contracts as early as October 16, 2020. Allco also requests that this Court
       issue a temporary restraining order (before 6:00 pm on October 15, 2020)
       preventing any such awards or approvals or issuance of any contracts while
       it considers Plaintiffs' motion.
(Doc. 9 at 1.) Defendants opposed Plaintiffs' motion on October 8, 2020.
       On October 16, 2020, Plaintiffs advised the court that VEPP has agreed not to
offer Standard Offer Program contracts before October 28, 2020.
       Plaintiffs are represented by Thomas M. Melone, Esq. Defendants are represented
by Assistant Attorneys General David R. McLean and Alison M. Stone.
I.     Procedural Background.
       At the court's October 9, 2020 hearing, neither party presented evidence. When
the court raised the paucity of facts in Plaintiffs' submissions, 1 Plaintiffs stated that they
would supplement the facts in their reply brief which they asked to file on October 16,
2020. In light of the expedited relief they requested, the court suggested an earlier filing
date, to which Plaintiffs agreed.
       Plaintiffs filed their reply brief on October 13, 2020 supported by two affirmations
as well as fourteen exhibits containing hundreds of pages of documents. On October 16,
2020, Plaintiffs filed an index for their exhibits.

1
  As Defendants pointed out in their opposition: "Plaintiffs' motion does not identify the sixteen
projects allegedly entitled to relief. Beyond Plaintiffs' conclusory statements, the record before
the Court provides no way to verify that these projects are each 'qualified facilities' [under
PURPA]." (Doc. 14 at 1-2.) The affirmation of Thomas Melone in support of Plaintiffs' motion
for an emergency injunction ("Attorney Melone's Initial Affirmation") consists of eleven
paragraphs primarily directed toward authentication of the exhibits attached thereto which do not
include Plaintiffs' FERC Form 556 self-certifications. In Attorney Melone's Initial Affirmation,
he does not claim that Plaintiffs are "qualified small power producers." With regard to whether
the sixteen solar projects at issue are "qualifying small power production facilities," he asserts
only that "On April 1, 2019, Allco submitted a commitment to VEPP to sell all the energy and
capacity from 8 solar energy QFs, each with a nameplate capacity to 2.2MWs" and "[o]n July 1,
2020, Allco submitted a commitment to VEPP to sell all the energy and capacity from 8 QFs,
each with a nameplate capacity of2.2MWs" (Doc. 9-2 at 2,,i,i 8-9) and that "VEPP refused to
execute written contracts for Allco's 16 QFs." Id. at 2, ,i 10.

                                                2
           Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 3 of 26




       Generally, a court will not consider evidence and arguments raised for the first
time in a reply brief, especially without a reasonable explanation as to why this
information could not have been addressed in the party's initial filing. See McBride v.
BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 96 (2d Cir. 2009) (holding the court
"ordinarily will not consider issues raised for the first time in a reply brief'). In this case,
no explanation, reasonable or otherwise, was provided. However, to deny Plaintiffs
injunctive relief on this basis may work an injustice because whereas Plaintiffs claim that
they will suffer irreparable harm if preliminary injunctive relief does not issue,
Defendants make no similar claim of irreparable harm if it does. In these unusual
circumstances, the court will consider factual information provided for the first time in
Plaintiffs' reply brief.
II.    Standard for Preliminary Injunctive Relief.
       "A preliminary injunction is an extraordinary remedy never awarded as of right."
Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7, 24 (2008).
       A plaintiff seeking a preliminary injunction must establish that he is likely
       to succeed on the merits, that he is likely to suffer irreparable harm in the
       absence of preliminary relief, that the balance of equities tips in his favor,
       and that an injunction is in the public interest.
Id. at 20 (citations omitted). "[W]here the moving party seeks to stay government action
taken in the public interest pursuant to a statutory or regulatory scheme, the district court
should not apply the less rigorous ['serious questions'] standard and should not grant the
injunction unless the moving party establishes, along with irreparable injury, a likelihood
that he will succeed on the merits of his claim." Citigroup Glob. Mkts., Inc. v. VCG
Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010) (quoting Able
v. United States, 44 F.3d 128, 131 (2d Cir.1995)) (alterations in original).
       Although Plaintiffs contend that they are entitled to a preliminary injunction as a
statutory right with no showing of irreparable harm, they cite no court that has endorsed




                                                3
           Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 4 of 26




this approach in the context of PURPA. 2 Plaintiffs rely on two Second Circuit cases in
support of their contention that the Winter standard is inapplicable.
       In SEC v. Management Dynamics, Inc., 515 F .2d 801 (2d Cir. 197 5), the Second
Circuit held that "[u]nlike private actions, which are rooted wholly in the equity
jurisdiction of the federal court, SEC suits for injunctions are 'creatures of statute."' Id. at
808. For this reason, the Second Circuit held that the SEC did not have to establish
irreparable harm and the inadequacy of other remedies as a condition precedent to its
pursuit of a statutory injunction enjoining a party's future illegal activities.
       Similarly, in City ofNew York v. Golden Feather Smoke Shop, Inc., 597 F.3d 115
(2d Cir. 2010), the court held that "[r]equiring a party seeking a statutorily-sanctioned
injunction to make an additional showing of irreparable harm ... is not required." Id. at
121. The Second Circuit nonetheless required a "clear" and "substantial showing of a
likelihood of success, both as to [a] violation [of the statute] and risk of recurrence[.]" Id.
(internal quotation marks omitted). In that case, the Second Circuit drew a distinction
between a state or local government seeking an injunction and injunctive relief sought by
a private party.
       PURPA authorizes injunctive relief but articulates no standard by which it may be
obtained. Under Second Circuit precedent, a private party seeking injunctive relief
pursuant to a statute must present a "clear" and "substantial showing" that the statute has
been violated and that there is a risk of further future violations. Id. (internal quotation
marks omitted). Here, regardless of the applicable standard for preliminary injunctive
relief, Plaintiffs have not satisfied it.




2
 Plaintiffs' reliance on the injunction issued by the Second Circuit in Allco Finance Limited v.
Klee is inapposite. In Klee, the Second Circuit issued a temporary injunction during the pendency
of the appeal pursuant to Fed. R. App. P. 8, see Doc. 16-9 at 2-3, in a case the Second Circuit
ultimately decided against Allco. In doing so, the Second Circuit reached no conclusion that
PURPA authorized the issuance of preliminary injunctive relief as a matter of statutory right.

                                               4
            Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 5 of 26




III.   The Statutory and Regulatory Framework.
       A.      The Federal Power Act and the Public Utility Regulatory Policies Act.
       The Federal Power Act of 1920 ("FPA"), as amended, 16 U.S.C. §§ 791a-828c,
"gives the Federal Energy Regulatory Commission ("FERC") exclusive authority to
regulate the sale of electric energy at wholesale in interstate commerce." Allco Fin. Ltd.
v. Klee, 861 F.3d 82, 87 (2d Cir. 2017) (citing 16 U.S.C. § 824(b)(l)); Hughes v. Ta/en
Energy Mktg., LLC, 136 S. Ct. 1288, 1292 (2016). This exclusive authority is not without
limits because the FERC "may not regulate either within-state wholesale sales or ...
retail sales of electricity" because "[ s]tate utility commissions continue to oversee those
transactions." F.E.R.C. v. Elec. PowerSupplyAss'n, 136 S. Ct. 760,768 (2016).
       Congress enacted PURPA, an amendment to the FPA, "to combat the nationwide
energy crisis." F.E.R.C. v. Mississippi, 456 U.S. 742, 745 (1982). PURPA "establishes a
program of cooperative federalism that allows the States, within limits established by
federal minimum standards, to enact and administer their own regulatory programs,
structured to meet their own particular needs." Id. at 767 (internal quotation marks
omitted). Under PURPA, the FERC is authorized to promulgate "such rules as it
determines necessary to encourage cogeneration and small power production" while
ensuring that the rates paid to such power plants "shall be just and reasonable to the
electric consumers of the electric utility and in the public interest[.]" 16 U.S.C. §§ 824a-
3(a), (b)(l). A power plant that meets PURPA's small power or cogeneration
requirements is known as a qualifying facility ("QF"). See 18 C.F.R. § 292.203(a)
(establishing criteria for qualifying facilities).
       States are required to implement the FERC's § 824a-3(a) PURPA regulations, 16
U.S.C. § 824a-3(f)(l), including those that obligate electric utilities to purchase energy
from QFs at rates set at the utility's avoided cost,3 with state public utility commissions
having authority to establish the avoided cost rate. States have "latitude in determining


3
 A voided costs are defined as "the incremental costs to an electric utility of electric energy or
capacity or both which, but for the purchase from the qualifying facility or qualifying facilities,
such utility would generate itself or purchase from another source." 18 C.F.R. § 292.10l(b)(6).

                                                  5
            Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 6 of 26




the manner in which the regulations are to be implemented" and can choose to meet their
mandate "by issuing regulations, by resolving disputes on a case-by-case basis, or by
taking any other action reasonably designed to give effect to the FERC's rules." FERC,
456 U.S. at 751; see also Entergy Nuclear Vt. Yankee, LLC v. Shum/in, 733 F.3d 393,417
(2d Cir.2013) ("[S]tates have broad powers under state law to direct the planning and
resource decisions of utilities under their jurisdiction. States may, for example, order
utilities to build renewable generators themselves, or ... order utilities to purchase
renewable generation.") (internal quotation marks omitted) (alterations in original).
       Under PURPA, utilities may not use "a rate which exceeds the incremental cost to
the electric utility of alternative energy." 16 U.S.C. § 824a-3(b). "PURPA mandates that
[qualifying facilities] be given a choice between calculating the avoided-cost rate at the
time of contracting or at the time of delivery." Winding Creek Solar LLC v. Peterman,
932 F.3d 861, 865 (9th Cir. 2019). Additionally, under the "must-take" provision the
FERC requires that utilities "purchase all of the energy a [qualifying facility] provides."
Id. at 863 (emphasis in original). Vermont law requires the VPUC to use the avoided cost
if the market-based mechanism is inconsistent with federal law. 30 V.S.A.
§ 8005a(f)(2)(A)(i).
       The VPUC has adjudicative jurisdiction over Vermont's qualified facilities. 30
V.S.A. § 209(a)(8). As amended in 2016, VPUC Rule 4.100 seeks to implement PURPA
by requiring a utility to buy directly from a QF at an avoided cost rate derived from the
New England wholesale markets. See Rule 4.104 and 4.109. 4 The avoided cost rate under
Rule 4.100 is calculated without reference to the technology used to generate the
electricity. At present, the avoided cost rate for Rule 4.100 projects is $0.06/kWh. (Doc.
14 at 4.)




4
 Available at https://puc.vermont.gov/sites/psbnew/files/doc_library/4100-srnall-power-
production_ 0. pdf.

                                               6
            Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 7 of 26




       B.     Vermont's Standard Offer Program.
       Vermont's Standard Offer Program, 30 V.S.A. § 8005a, promotes development of
small renewable electric generation and is intended to provide an alternative to Rule
4.100 through an optional program for "a new standard offer plant" which has a "capacity
of 2.2 MW or less" and is not net-metered. 5 30 V.S.A. § 8005a(b). The Standard Offer
Program requires Vermont distribution utilities to purchase renewable power from a
contracted facility based on the utility's "pro rata share of total Vermont retail kWh sales
for the previous calendar year[.]" 30 V.S.A. § 8005a(k)(2).
       The VPUC's Standard Offer Program employs a market-based mechanism for
awarding contracts which Plaintiffs contend, by its nature, prevents QFs from selling
electricity at the avoided cost rate because QFs must compete for contracts.
       Defendants argue that the Standard Offer Program is exempt from PURPA
because it only involves intrastate commerce. In support of this assertion, Defendants
point out that the Standard Offer Program requires a new standard offer plant to complete
and submit an interconnection application for connecting the QF to the "subtransmission
or distribution system of the applicable retail electricity provider." 30 V.S.A. § 8005a(i).
In this respect, Defendants contend there is only an intrastate transfer of power between
the QF and the electricity provider.
       In 2012, the Standard Offer Program's total capacity was increased to 127.5 MW
and adopted a reverse auction mechanism whereby VPUC determines project prices and
conducts an annual review of costs. In addition, VPUC was directed to offer annually a
finite amount ofMWs in aggregated plant capacity for select Standard Offer contracts
until the total cumulative plant capacity for the entire program is reached. See 30 V.S.A.
§ 8005a(c). The limitations on capacity resulted in annual availability of 5 MW between
2013-2015; 7.5 MW between 2016-2018; and 10 MW per year beginning on April 1,
2019. See 30 V.S.A. § 8005a(c)(l)(A).


5
 "Net metering means measuring the difference between the electricity supplied to a customer
and the electricity fed back by the customer's net metering system during the customer's billing
period[.]" 30 V.S.A. § 8002(15) (internal quotation marks omitted).
                                                7
              Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 8 of 26




         The Standard Offer Program calculates "avoided cost" differently from Rule
4.100:
         the term "avoided cost" means the incremental cost to retail electricity
         providers of electric energy or capacity, or both, which, but for the purchase
         through the standard offer, such providers would obtain from distributed
         renewable generation that uses the same generation technology as the
         category of renewable energy for which the Commission is setting the
         pnce.
30 V.S.A. § 8005a(f)(2)(B).
         The VPUC oversees the Standard Offer application process and the granting of
Standard Offer contracts. 30 V.S.A. § 8005a(h). Each year, VPUC issues a request for
proposals ("RFP") to satisfy the available annual capacity under the Standard Offer
Program, after it has reviewed and set program prices. Under the RFP, the lowest-priced
compliant bids are awarded the annual capacity. The prices paid to Standard Offer
facilities for the electricity they generate are set by the VPUC "with a goal of ensuring
timely development at the lowest feasible cost." 30 V.S.A. § 8005a(f). Standard Offer
contracts for solar facilities are for ten to twenty-five years. 30 V.S.A. § 8005a(e).
         QFs in Vermont are not required to participate in either the Standard Offer
Program or Rule 4.100 but may instead sell their power by net-metering or by contracting
directly with a utility.
         C.      Supremacy Clause Challenge.
         In their Complaint, Plaintiffs assert a preemption claim based upon the Standard
Offer Program's alleged violation of the Supremacy Clause of the United States
Constitution. Under the Supremacy Clause, "[w ]here a state statute conflicts with, or
frustrates, federal law, the former must give way." CSX Transp., Inc. v. Easterwood, 507
U.S. 658,663 (1993) (citing U.S. CONST., Art. VI, cl. 2). Express preemption occurs
"[w]hen Congress has considered the issue of pre-emption and has included in the
enacted legislation a provision explicitly addressing that issue[.]" Cipollone v. Liggett
Grp., Inc., 505 U.S. 504, 517 (1992). Implied preemption may "be inferred if the scope of
the statute indicates that Congress intended federal law to occupy the legislative field, or


                                               8
           Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 9 of 26




if there is an actual conflict between state and federal law." Island Park, LLC v. CSX
Transp., 559 F.3d 96, 101 (2d Cir. 2009) (internal quotation marks omitted). Preemption
may also occur "where compliance with both federal and state regulations is a physical
impossibility[,]" Fla. Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142-43
(1963), or where state law impedes the "execution of the full purposes and objectives of
Congress." Hines v. Davidowitz, 312 U.S. 52, 67 (1941).
        "[T]he party asserting that federal law preempts state law bears the burden of
establishing preemption." In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab. Litig.,
725 F.3d 65, 96 (2d Cir. 2013) (citing Wyeth v. Levine, 555 U.S. 555, 569 (2009)).
IV.     Findings of Fact.
        For the purposes of the pending motion, the court makes the following findings of
fact:
        1.      In support of their claim that they are "Qualified Small Power Producers,"
        Plaintiffs submit eighteen "Certification[s] of Qualifying Facility (QF) Status for a
        Small Power Production or Cogeneration Facility," FERC Form 556. (Doc. 16-3.)
        2.      Plaintiffs' FERC Form 556 submissions are all "self-certifications." FERC
        Form 556 advises that: "a notice of self-certification is a notice by the applicant
        itself that its facility complies with the requirements for QF status. A notice of
        self-certification does not establish a proceeding, and the Commission does not
        review a notice of self-certification to verify compliance." Id. at 63.
        3.     Although an applicant may pay a filing fee and obtain a certification from
        the FERC that a facility is a QF pursuant to 18 C.F.R. § 292.207(b) or a
        declaratory order granting a waiver pursuant to 18 C.F.R. §§ 292.204(a)(3) and
        292.205( c), a self-certification provides no FERC determination. As the
        instructions to Form 556 state:
               An applicant submitting a self-certification of QF status
               should expect to receive no documents from the Commission,
               other than the electronic acknowledgement of the receipt [of
               the filing and the docket number assigned to the filing].
               Consistent with its name, a self-certification is a certification
               by the applicant itselfthat the facility meets the relevant
               requirements for QF status, and does not involve a
               determination by the Commission as to the status of the
               facility. An acknowledgement of receipt of self-certification,
               in particular, does not represent a determination by the
               Commission with regard to the QF status of the facility.

                                               9
          Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 10 of 26




Id. at 4 (emphasis in the original)
       4.     Allco Renewable Energy Limited ("Allco Renewable") is identified as the
       Applicant on each Form 556 and each form is signed by Thomas Melone as an
       officer of the entity on behalf of which the filing is made. In signing Form 556,
       Attorney Melone certified on behalf of the Applicant that he provided all the
       required information for each self-certification, and further certified that the
       provided information was true as stated to the best of his knowledge and belief.
       5.     The Form 556 self-certifications for what Plaintiffs assert is "each of
       Plaintiffs['] Qualifying Facilities Submitted for Contracts in 2019 Standard Offer
       Program" (Doc. 17 at 1) include the following information:
              a.      Otter Creek Solar LLC: an original certification for Otter Creek
              Solar project in Rutland, Vermont, described as a "facility expected to be
              installed by 10/1/14 and to begin operation on 11/1/14[,]" (Doc. 16-3 at 6),
              signed by Thomas Melone for Allco Renewable on April 30, 2013. This
              filing certifies that the instant facility has not "previously been certified as a
              QF[.]" Id. Otter Creek Solar LLC is identified as the "direct owner" of this
              project and no "indirect owners" are listed.
              b.      Otter Creek Solar LLC: a revised Form 556 which indicates that it
              is for a facility that has "previously been certified as a QF" for Otter Creek
              Solar 2, 190 I Cold River Road, Rutland, Vermont to reflect changes "to a
              previously certified facility to be effective on 1/23/18" and to reflect
              "[c]hange(s) affecting plant equipment, fuel use, power production capacity
              and/or cogeneration thermal output[.]" Id. at 25. The revised Form 556
              indicates "[t]he filing has been amended to reflect the new facility size and
              is expected to be installed on or before 1/1/2020 with a COD on
              2/1/2020[,]" id. at 39, and was signed by Mr. Melone on behalf of Allco
              Renewable on January 25, 2018. Otter Creek Solar LLC is identified as the
              "direct owner" of this project and no "indirect owners" are listed.
              c.      Willard Solar LLC: an original certification for Willard Solar in
              Middlebury, Vermont, described as a "facility expected to be installed by
              4/1/21 and to begin operation on 5/1/21[.]" (Doc. 16-3 at 44.) This filing
              certifies that the instant facility has not "previously been certified as a
              QF[.]" Id. The Form 556 was signed by Mr. Melone on behalf of Allco
              Renewable on August 23, 2019. Willard Solar LLC is identified as the
              "direct owner" of this project and no "indirect owners" are listed.
              d.      Brown Bridge Solar LLC: an original certification for Brown
              Bridge Solar in Shrewsbury, Vermont, described as a "facility expected to
              be installed by 4/1/21 and to begin operation on 5/1/21[.]" Id. at 63. This
              filing certifies that the instant facility has not "previously been certified as a
              QF[.]" Id. The form was signed by Mr. Melone on behalf of Allco

                                              10
Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 11 of 26




   Renewable on August 23, 2019. Brown Bridge Solar LLC is identified as
   the "direct owner" of this project and no "indirect owners" are listed.
   e.      Cannon Green Solar LLC: an original certification for Cannon
   Green Solar in Middlebury, Vermont, described as a "facility expected to
   be installed by 4/1/21 and to begin operation on 5/1/21[.]" Id. at 82. This
   filing certifies that the instant facility has not "previously been certified as a
   QF[.]" Id. The Form 556 was signed by Mr. Melone on behalf of Allco
   Renewable on August 23, 2019. Cannon Green Solar LLC is identified as
   the "direct owner" of this project and no "indirect owners" are listed.
   f.      Galusha Solar LLC: an original certification for Galusha Solar in
   Shaftsbury, Vermont, described as a "facility expected to be installed by
   4/1/21 and to begin operation on 5/1/21[.]" Id. at 101. This filing certifies
   that the instant facility has not "previously been certified as a QF[.]" Id.
   The form was signed by Mr. Melone on behalf of Allco Renewable on
   August 23, 2019. Galusha Solar LLC is identified as the "direct owner" of
   this project and no "indirect owners" are listed.
   g.      Lemuel Solar LLC: an original certification for Lemuel Solar in
   Shrewsbury, Vermont, described as a "facility expected to be installed by
   4/1/21 and to begin operation on 5/1/21[.]" Id. at 120. This filing certifies
   that the instant facility has not "previously been certified as a QF[.]" Id.
   The form was signed by Mr. Melone on behalf of Allco Renewable on
   August 23, 2019. Lemuel Solar LLC is identified as the "direct owner" of
   this project and no "indirect owners" are listed.
   h.      Rose Solar LLC: an original certification for Rose Solar in
   Middlebury, Vermont, described as a "facility expected to be installed by
   4/1/21 and to begin operation on 5/1/21[.]" (Doc. 16-3 at 139.) This filing
   certifies that the instant facility has not "previously been certified as a
   QF[.]" Id. The form was signed by Mr. Melone on behalf of Allco
   Renewable on August 23, 2019. Rose Solar LLC is identified as the "direct
   owner" of this project and no "indirect owners" are listed.
   i.      Safford Solar LLC: an original certification for Safford Solar in
   Shaftsbury, Vermont, described as a "facility expected to be installed by
   4/1/21 and to begin operation on 5/1/21[.]" Id. at 158. This filing certifies
   that the instant facility has not "previously been certified as a QF[.]" Id.
   The form was signed by Mr. Melone on behalf of Allco Renewable on
   August 23, 2019. Safford Solar LLC is identified as the "direct owner" of
   this project and no "indirect owners" are listed.
   j.      St. Andrews Solar LLC: an original certification for St. Andrews
   Solar in Plainfield, Vermont, described as a "facility expected to be
   installed by 4/1/21 and to begin operation on 5/1/21[.]" Id. at 177. This


                                   11
Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 12 of 26




   filing certifies that the instant facility has not "previously been certified as a
   QF[.]" Id. The form was signed by Mr. Melone on behalf of Allco
   Renewable on August 23, 2019. St. Andrews Solar LLC is identified as the
   "direct owner" of this project and no "indirect owners" are listed.
   k.      PLH Vineyard Sky LLC: an original certification for MacKinnon
   Solar in North Clarendon, Vermont, described as a "facility expected to be
   installed by 4/1/22 and to begin operation on 5/1/22[.]" Id. at 196. This
   filing certifies that the instant facility has not "previously been certified as a
   QF[.]" Id. The form was signed by Mr. Melone on behalf of Allco
   Renewable on July 21, 2020. PLH Vineyard Sky LLC and Allco are
   identified as the "direct owners" of this project and no "indirect owners"
   are listed.
   1.      PLH Vineyard Sky LLC: an original certification for Greenbanks
   Hollow Solar 1 in Danville, Vermont, described as a "facility expected to
   be installed by 4/1/22 and to begin operation on 5/1/22[.]" Id. at 215. This
   filing certifies that the instant facility has not "previously been certified as a
   QF[.]" Id. The form was signed by Mr. Melone on behalf of Allco
   Renewable on July 21, 2020. PLH Vineyard Sky LLC and Allco are
   identified as the "direct owners" of this project and no "indirect owners"
   are listed.
   m.      PLH Vineyard Sky LLC: an original certification for Greenbanks
   Hollow Solar 2 in Danville, Vermont, described as a "facility expected to
   be installed by 4/1/22 and to begin operation on 5/1/22[.]" Id. at 234. This
   filing certifies that the instant facility has not "previously been certified as a
   QF[.]" (Doc. 16-3 at 234.) The form was signed by Mr. Melone on behalf
   of Allco Renewable on July 21, 2020. PLH Vineyard Sky LLC and Allco
   are identified as the "direct owners" of this project and no "indirect
   owners" are listed.
   n.      PLH Vineyard Sky LLC: an original certification for Greenbush
   Solar in Ferrisburgh, Vermont, described as a "facility expected to be
   installed by 4/1/22 and to begin operation on 5/1/22[.]" Id. at 253. This
   filing certifies that the instant facility has not "previously been certified as a
   QF[.]" Id. The form was signed by Mr. Melone on behalf of Allco
   Renewable on July 21, 2020. PLH Vineyard Sky LLC and Allco are
   identified as the "direct owners" of this project and no "indirect owners"
   are listed.
   o.      PLH Vineyard Sky LLC: an original certification for Grey Solar,
   1800 Cold River Road, North Clarendon, Vermont, described as a "facility
   expected to be installed by 4/1/22 and to begin operation on 5/1/22[.]" Id. at
   272. This filing certifies that the instant facility has not "previously been
   certified as a QF[.]" Id. The form was signed by Mr. Melone on behalf of

                                   12
  Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 13 of 26




      Allco Renewable on July 21, 2020. PLH Vineyard Sky LLC and Allco are
      identified as the "direct owners" of this project and no "indirect owners"
      are listed.
      p.      PLH Vineyard Sky LLC: an original certification for Hawkins
      Solar in Ferrisburgh, Vermont, described as a "facility expected to be
      installed by 4/1/22 and to begin operation on 5/1/22[.]" Id. at 291. This
      filing certifies that the instant facility has not "previously been certified as a
      QF[.]" Id. The form was signed by Mr. Melone on behalf of Allco
      Renewable on July 21, 2020. PLH Vineyard Sky LLC and Allco are
      identified as the "direct owners" of this project and no "indirect owners"
      are listed.
       q.      PLH Vineyard Sky LLC: an original certification for Kingsley
       Solar 1 in Clarendon, Vermont, described as a "facility expected to be
       installed by 4/1/22 and to begin operation on 5/1/22[.]" Id. at 310. This
       filing certifies that the instant facility has not "previously been certified as a
       QF[.]" Id. The form was signed by Mr. Melone on behalf of Allco
       Renewable on July 21, 2020. PLH Vineyard Sky LLC and Allco are
       identified as the "direct owners" of this project and no "indirect owners"
       are listed.
       r.      PLH Vineyard Sky LLC: an original certification for Kingsley
       Solar 2 in Clarendon, Vermont, described as a "facility expected to be
       installed by 4/1/22 and to begin operation on 5/1/22[.]" Id. at 329. This
       filing certifies that the instant facility has not "previously been certified as a
       QF[.]" Id. The form was signed by Mr. Melone on behalf of Allco
       Renewable on July 21, 2020. PLH Vineyard Sky LLC and Allco are
       identified as the "direct owners" of this project and no "indirect owners"
       are listed.
6.     Because Plaintiffs do not identify the sixteen to-be-built solar projects in
their Complaint, the court has no means of verifying whether the eighteen Form
556 self-certifications submitted with Plaintiffs' reply brief include those sixteen
projects. Plaintiffs claim that Grey Solar was "originally known as Otter Creek 2
Solar" and Mackinnon Solar was "originally known as Otter Creek 1 Solar" (Doc.
16-5 at 2) but this same information is not included in the self-certifications for
either of those projects. It is further not clear whether "Otter Creek 1 Solar" is
different from "Otter Creek Solar l" and whether "Otter Creek 2 Solar" is
different from "Otter Creek Solar 2" or whether those are typographical errors.
7.      In the Form 556 self-certifications, Plaintiff Otter Creek Solar LLC is
identified as the "direct owner" of Otter Creek Solar Project and Otter Creek
Solar 2. Plaintiffs Allco and PLH Vineyard Sky LLC are identified as "direct
owners" of Greenbush Solar, Kingsley Solar 1, Kingsley Solar 2, Mackinnon
Solar, Greenbanks Hollar Solar 1, Greenbanks Hollar Solar 2, Grey Solar, and

                                       13
         Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 14 of 26




      Hawkins Solar. Plaintiffs are not identified in the Form 556 self-certification as
      having any direct or indirect ownership interest in Willard Solar, St. Andrews
      Solar, Safford Solar, Rose Solar, Lemuel Solar, Galusha Solar, Cannon Green
      Solar, or Brown Bridge Solar.
      8.     For each of the Form 556 self-certifications, Plaintiff Allco is identified as
      the "facility operator."
      9.     A November 4, 2016 Petition for Enforcement filed with the FERC (the
      "2016 Petition") identifies Otter Creek Solar LLC, Allco, and PLH LLC as the
      "Petitioners" and states that "Otter Creek and PLH are the owners of various small
      power production facilities in Vermont within the meaning of section 210( 1) of
      PURPA." (Doc. 16-10 at 8.)
      10.     In the 2016 FERC petition, the Petitioners ask "the Commission to enforce
      PURPA in Federal District Court in order to invalidate and enjoin various aspects
      of Vermont's Rule 4.100, standard offer program, approvals for certain standard
      offer projects and the [Green Mountain Power ("GMP")]-affiliate power
      contracts[.]" Id. at 24. They assert that "PLH and Otter Creek did not receive
      contracts in the last standard offer solicitation [for 2015-2016] for 10 solar QFs."
      Id. at 33.
       11.   The FERC's January 3, 2017 Notice of Intent Not to Act states as follows:
             1.     On November 4, 2016, Otter Creek Solar LLC, Allco
             Finance Limited, and PLH LLC (Petitioners) filed a petition for
             enforcement pursuant to section 210(h)(2) of the Public Utility
             Regulatory Policies Act of 1978 (PURPA) [16 U.S.C. § 824a-
             3(h)(2) (2012)] against the Vermont Public Service Board
             (Vermont Commission) to remedy alleged improper
             implementation of PURPA.
              2.      Notice is hereby given that the Commission declines to
              initiate an enforcement action under section 210(h)(2) of
              PURPA. Our decision not to initiate an enforcement action
              means that Petitioners may themselves bring an enforcement
              action against the Vermont Commission in the appropriate court.
(Doc. 16-8 at 2) (footnote omitted).
      12.    Plaintiffs Otter Creek Solar LLC and PHL Vineyard Sky LLC, together
      with Allco Renewable and Mr. Melone have brought suit against Joseph Kulkin
      and Jane Does 1-3 and John Does 1-3 for defamation, injurious falsehood, and
      tortious interference with prospective contractual relations in an action styled
      Allco Renewable v. Kulkin, Case 2:20-cv-00044-jmc filed on March 19, 2020 (the
      "Kulkin action"). In their Complaint in the Kulkin action, Plaintiffs allege that
      Otter Creek Solar LLC is a party to Standard Offer Program contracts dated
      August 27, 2018 and February 3, 2018 for Otter Creek Solar 1 and 2, respectively.
                                            14
          Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 15 of 26




       (Doc. 1 at 2, ,i 5 Kulkin action). The Kulkin action is currently pending in the
       District of Vermont before a different judge.
       13.     Plaintiff Otter Creek Solar LLC together with Allco Renewable, Chelsea
       Solar LLC, and PLH LLC have filed suit against the VPUC, VEPP, VPUC
       Commissioners, Governor Phil Scott in his official capacity, and the State of
       Vermont in an action styledAllco Renewable Energy Ltd. v. Volz, 5:20-cv-00034-
       gwc (the "Volz action"). In their Complaint filed on March 9, 2020 in the Volz
       action, they assert, among other things, claims for civil rights violations and an
       unlawful taking based upon an alleged conspiracy to interfere with contracts
       awarded to them pursuant to the Standard Offer Program, including those awarded
       for the Otter Creek Solar 1 and Otter Creek Solar 2 projects. The Volz action is
       currently pending in the District of Vermont before a different judge.
       14.    Plaintiffs submitted offers to VEPP in the 2019 and 2020 Standard Offer
       procurements to provide electricity to VEPP for a twenty-five-year period at rates
       and under standard contract terms approved by VPUC. Plaintiffs allege that by
       unconditionally committing to sell their output to VEPP on standard terms, Allco
       created a Legally Enforceable Obligation ("LEO") under section 210 of PURPA,
       which required VEPP to purchase all output from Allco's facilities. However,
       VEPP did not enter into written contracts accepting those offers.
       15.     In their Complaint, Plaintiffs claim that Allco has suffered an injury-in-fact
       because of the cap and the pricing mechanism that restricts All co' s right to
       contract with VEPP. They further assert that "Allco has also suffered an injury-in-
       fact because without the contract at the terms and price to which it is entitled
       under federal law, Allco is unable to obtain the financing needed to construct its
       facilities." (Doc. 1 at 15, ,i,i 53-56.) In the Supplemental Affirmation of Thomas
       Melone in support of Plaintiffs' motion for a preliminary injunction ("Attorney
       Melone's Supplemental Affirmation"), Attorney Melone makes the same or
       similar injury-in-fact assertions on behalf of all Plaintiffs. (Doc. 16-2 at 4, ,i 18.)
V.     Whether Plaintiffs have Established They are "Qualifying Small Power
       Producers" and their Solar Projects are "Qualifying Small Power Production
       Facilities."
       "[T]he party invoking federal jurisdiction bears the burden of establishing its
existence." Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 104 (1998). Defendants
ask the court to find that Plaintiffs failed to sustain this burden because they have not
established that they are "qualifying small power producers" entitled to bring this action
and seek injunctive relief.
       A "' qualifying small power producer' means the owner or operator of a qualifying
small power production facility[.]" 16 U.S.C. § 796(17)(D). A '"qualifying small power

                                              15
          Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 16 of 26




production facility' means a small power production facility that the Commission
determines, by rule, meets such requirements (including requirements respecting fuel use,
fuel efficiency, and reliability) as the Commission may, by rule, prescribe." 16 U.S.C.
§ 796(17)(C). A "[s]mall power production facility" "produces electric energy solely by
the use, as a primary energy source, of biomass, waste, renewable resources, geothermal
resources, or any combination thereof' and "has a power production capacity which,
together with any other facilities located at the same site (as determined by the
Commission), is not greater than 80 megawatts[.]" 16 U.S.C. §§ 796(17)(A); 824a-3(1).
       In their Complaint, Plaintiffs allege the following:
       40. Allco (Otter Creek Solar LLC, PLH Vineyard Sky LLC (f/k/a PLH
       LLC) and Allco Finance Limited) is the owner and developer of multiple
       operating solar electric generating facilities sized 2.2MWs or under. Allco
       is also the owner and developer of sixteen to-be-built solar electric
       generating facilities located in Vermont that are each 2.2MWs that sought
       contracts from VEPP in 2019 and 2020. Each plaintiff is a "qualifying
       small power producer" because each is the "owner" of a "qualifying small
       power production facility." Each facility is a "qualifying small power
       production facility" or "QF" entitled to PURPA benefits.
(Doc. 1 at 13) (citation omitted).
       In Attorney Melone' s Initial Affirmation, he asserts under oath that the sixteen to-
be-built solar projects at issue are "Allco's 16 QFs." (Doc. 9-2 at 2, 1 10.) In his
Supplemental Affirmation, he asserts under oath that: "Plaintiffs are also the owners and
developer[ s] of sixteen to-be-built solar electric generating facilities located in Vermont
that are each 2.2MWs that sought contracts from VEPP in 2019 and 2020[.]") (Doc. 16-2
at 3, 1 13.) The Form 556 self-certifications, however, indicate that eight of the sixteen
solar projects are not owned by any Plaintiff. Plaintiffs provide no means for the court to
reconcile the inconsistencies in their body of proof pertaining to ownership of these
facilities. "[M]eeting the statutory definition of [a] 'small power production facility' is a
necessary predicate to fulfilling the statutory definition of a 'qualifying small power
production facility."' Winding Creek Solar LLC v. Peevey, 2015 WL 675388, at *3 (N.D.




                                              16
          Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 17 of 26




Cal. Feb. 17, 2015). 6
       The court summarizes the conflicts in the evidence by dividing the solar projects
into three groups. Based upon their Form 556 self-certifications, Plaintiffs are neither
direct owners nor indirect owners of the first group of solar projects: Willard Solar, St.
Andrews Solar, Safford Solar, Rose Solar, Lemuel Solar, Galusha Solar, Cannon Green
Solar, or Brown Bridge Solar. Although Plaintiffs may well have a relationship with the
entities that own these projects, there is no evidence of that relationship before the court.
Without more, these projects cannot serve as the basis for injunctive relief because
Plaintiffs have not established their standing to pursue claims on behalf of projects in
which they have demonstrated no "legally protected interest." Lujan v. Deft. of Wildlife,
504 U.S. 555, 560 (1992).
       The second group of solar projects are the Otter Creek solar projects. Attorney
Melone's Supplemental Affirmation asserts that all Plaintiffs own these solar projects.
See Doc. 16-2 at 3 ("Plaintiffs are also the owners and developer[ s] of sixteen to-be-built
solar electric generating facilities ... that sought contracts from VEPP in 2019 and
2020"). In the Form 556 self-certifications pertaining to this group of projects, however,
Plaintiff Otter Creek Solar LLC is identified as the sole "direct owner" of the Otter Creek
Solar Project7 and Otter Creek Solar 2 and no "indirect owners" are listed. It is not clear
whether the Otter Creek Solar Project is also known as Otter Creek Solar 1.
       In their list of the FERC docket numbers assigned to the sixteen projects, Plaintiffs
assert that Grey Solar was "originally known as Otter Creek 2 Solar" and Mackinnon
Solar was "originally known as Otter Creek 1 Solar." (Doc. 16-5 at 2.) However, the
corresponding Form 556 self-certifications for the Grey Solar and MacKinnon Solar
projects do not reflect this same information. In addition, those self-certifications do not



6
 Plaintiff Allco may seek to rely on its status as an "operator" of the sixteen to-be-built projects
but the other Plaintiffs cannot claim this same status.
7
 As noted, it is not clear whether the Otter Creek Solar Project is also known as Otter Creek
Solar 1. It is also not clear whether Otter Creek Solar 1 and Otter Creek 1 Solar are the same or
whether Otter Creek Solar 2 and Otter Creek 2 Solar are the same.
                                                 17
          Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 18 of 26




identify Otter Creek Solar as the projects' owner. Rather, they identify Plaintiffs Allco
and PHL Vineyard Sky LLC as the only "direct owners" with no "indirect owners" listed.
       The third and final group of solar projects consists of Greenbush Solar, Kingsley
Solar 1, Kingsley Solar 2, MacKinnon Solar, Greenbanks Hollar Solar 1, Greenbanks
Hollar Solar 2, Grey Solar, and Hawkins Solar. In Attorney Melone's Supplemental
Affirmation, all Plaintiffs are identified as "owners" of these projects. See Doc. 16-2 at 3.
According to the Form 556 self-certifications for this third group, however, only
Plaintiffs Allco and PLH Vineyard Sky LLC are "direct owners" of these projects, and no
"indirect owners" are listed.
       The confusion regarding Plaintiffs' status as an "owner" of the sixteen solar
projects at issue may, alone, be sufficient grounds to deny preliminary injunctive relief.
See Makarova v. United States, 201 F .3d 110, 113 (2d Cir. 2000) ("A plaintiff asserting
subject matter jurisdiction has the burden of proving by a preponderance of the evidence
that it exists"); United States ex. rel. Hafter D. 0. v. Spectrum Emergency Care, Inc., 190
F.3d 1156, 1160 (10th Cir. 1999) ("[Because] federal courts are courts oflimited
jurisdiction, we presume no jurisdiction exists absent an adequate showing by the party
invoking federal jurisdiction"). To the extent Allco relies solely on its "operator" status of
the sixteen projects, it makes no effort to establish why it has standing to bring claims on
behalf ofto-be-built projects. Although the court does not rule out that standing may be
shown in that circumstance, it does not presume its existence. See Warth v. Seldin, 422
U.S. 490, 501-02 (1975) (requiring dismissal of complaint if"plaintiff's standing does
not adequately appear from all materials of record"). In any event, even if Allco could
rely on its status as an "operator," the remaining Plaintiffs could not.
       Assuming arguendo that Plaintiffs can established that they either "own" or
"operate" all sixteen unidentified solar projects set forth in their Complaint, they must
further demonstrate those projects are "qualifying small power production facilities"
under PURPA. Form 556 makes clear that a self-certification and its receipt by the FERC
do not, alone, serve as the FERC's determination of this status:


                                              18
            Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 19 of 26




         Consistent with its name, a self-certification is a certification by the
         applicant itself that the facility meets the relevant requirements for QF
         status, and does not involve a determination by the Commission as to the
         status of the facility. An acknowledg[ e]ment of receipt of a self-
         certification, in particular, does not represent a determination by the
         Commission with regard to the QF status of the facility.
(Doc. 16-3 at 213) (emphasis in the original).
         The FERC's regulations provide a means by which self-certification may establish
the status of a "qualifying small power production facility, " 8 but Plaintiffs' conclusory
statements do not demonstrate compliance:
         14. Each Plaintiff is a "qualifying small power producer" because each is
         the "owner" or "operator" of a "qualifying small production facility." 16
         U.S.C. § 796(17)(D). Each facility is a "qualifying small power production
         facility" or "QF" entitled to PURPA benefits.
         15. Plaintiffs are a "qualifying small power producer" because one or more
         of them is the "owner" of one or more of the 16 solar electric generating
         facilities located in Vermont at issue in this case, each of which is a
         "qualifying small power production facility." Plaintiffs are also a
         "qualifying small power producer" because one or more of them are the
         owner or operator of solar electric generating facilities located in
         Minnesota, Indiana, Vermont, Connecticut, Massachusetts and California,
         each of which is a "qualifying small power production facility."
Attorney Melone's Supplemental Affirmation (Doc.16-2 at 4.)
         Although Plaintiffs' self-certifications supply some of the requisite information,
the court is not required to comb through Plaintiffs' evidence for indicia of compliance.

8
    The FERC's regulations provide:
         Self-certification. The qualifying facility status of an existing or a proposed
         facility that meets the requirements of§ 292.203 [meets the maximum size
         criteria specified in§ 292.204(a) and meets the fuel use criteria specified in
         § 292 .204(b) and has filed with the Commission a notice of self-certification
         pursuant to § 292.207(a)] may be self-certified by the owner or operator of the
         facility or its representative by properly completing a Form No. 556 and filing
         that form with the Commission, pursuant to§ 131.80 of this chapter, and
         complying with paragraph (c) of this section [governing notice requirements
         which includes concurrent service of "a copy of such filing on each electric utility
         with which it expects to interconnect, transmit[,] or sell electric energy to[.]"
18 C.F.R. § 292.207(a).

                                                  19
          Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 20 of 26




See Gross v. Town of Cicero, Ill., 619 F.3d 697, 702 (7th Cir. 2010) (observing that a
court need not search the record to find evidence in support of a party's argument).
       Because Plaintiffs have not provided sufficient credible evidence in support of
their contention that they are "qualifying small power producers" because they own or
operate sixteen "qualifying small power production facilities" which are the subject of
their Complaint, they have not demonstrated a statutory prerequisite to injunctive relief.
VI.    Whether Plaintiffs Exhausted Their Administrative Remedies.
       Even if Plaintiffs could establish their entitlement to bring an action as "qualifying
small power producers," Defendants argue that Plaintiffs have failed to exhaust their
administrative remedies under PURPA. The court agrees.
       Under PURPA,
       [a]ny electric utility, qualifying co generator, or qualifying small power
       producer may petition the Commission to enforce the requirements of
       subsection (t) as provided in subparagraph (A) of this paragraph. If the
       Commission does not initiate an enforcement action under subparagraph
       (A) against a State regulatory authority or nonregulated electric utility
       within 60 days following the date on which a petition is filed under this
       subparagraph with respect to such authority, the petitioner may bring an
       action in the appropriate United States district court to require such State
       regulatory authority or nonregulated electric utility to comply with such
       requirements, and such court may issue such injunctive or other relief as
       may be appropriate. The Commission may intervene as a matter of right in
       any such action.
16 U.S.C. § 824a-3(h)(2)(B). PURPA's exhaustion requirement imposes no deadline for
filing suit after the sixty-day period. 9
       "PURPA requires administrative exhaustion for claims brought by qualified
facilities that are attempting to enforce the requirements of [16 U.S.C.] § 824a-3(t)."
Al/co Fin. Ltd. v. Klee, 805 F.3d 89, 96 (2d Cir. 2015) (footnote omitted). A preemption
claim "challenging a state regulation promulgated under§ 824a-3(t)" is a

9
 See Woodford v. Ngo, 548 U.S. 81, 99 (2006) (observing that some exhaustion requirements
impose no deadlines for the commencement of an action, "explicitly do[] not require timely
commencement," and thus merely require "exhaustion of available administrative remedies with
no reference to a federally based limiting principle") (emphasis in original).

                                             20
             Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 21 of 26




"straightforward application of [the] administrative exhaustion requirement[.]" Id. at 96-
97 (emphasis in original).
         The Second Circuit has held that administrative exhaustion is a jurisdictional
requirement for PURPA claims and that a petitioner has the burden of establishing
exhaustion. Id. at 97-98 ("[W]e affirm the dismissal of [plaintiffs PURPA-enforcement]
claims on the ... grounds that [plaintiff] failed to comply with the administrative
exhaustion requirement."); Niagara Mohawk Power Corp. v. Fed. Energy Regul.
Comm 'n, 306 F.3d 1264, 1270 (2d Cir. 2002) (affirming dismissal of plaintiffs PURPA
claim against the state regulatory board and its commissioners "for lack of subject matter
jurisdiction because of [plaintiffs] failure to exhaust its administrative remedy by
petitioning FERC to bring an enforcement action against the [state regulatory board] in
the first instance."). As a result, if a plaintiff fails to satisfy the exhaustion requirement
before bringing a PURPA claim, a court must dismiss the claim for lack of subject matter
jurisdiction. See Klee, 805 F.3d at 97-98 (citing Niagara Mohawk Power, 306 F.3d at
1270).
         The Second Circuit has not recognized the doctrine of "vicarious exhaustion" in
the context of PURPA. In other contexts, a plaintiff may rely on "[v]icarious exhaustion
... to overcome his or her own failure to satisfy the statutory requirement to exhaust
administrative remedies if 'it can fairly be said that' exhaustion would serve 'no
conciliatory purpose."' Barkley v. US. Marshals Serv. ex rel. Hylton, 766 F .3d 25, 36
(D.C. Cir. 2014) (quoting Foster v. Gueory, 655 F.2d 1319, 1322 (D.C. Cir. 1981)).
Plaintiffs do not claim exhaustion in this case would have "no conciliatory purpose[.]"
Foster, 655 F.2d at 1322. Moreover, "where[, as here,] the two complaints differ to the
extent that there is a real possibility that one of the claims might be administratively
settled while the other can be resolved only by the courts," vicarious exhaustion does not
apply. Id.




                                               21
          Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 22 of 26




       In the 2016 FERC Petition, the Petitioners 10 requested the following relief: "The
Petitioners seek the Commission to enforce PURPA in Federal District Court in order to
invalidate and enjoin various aspects of Vermont's Rule 4.100, standard offer program,
approvals for certain standard offer projects and the GMP-affiliate power contracts, each
as described herein." (Doc. 16-10 at 24.) The Petitioners described the operative facts as
follows: "Otter Creek offered GMP all the energy and capacity from five solar QFs,
which offer GMP rejected. GMP claimed it had no direct obligation to purchase energy
or capacity under Old Rule 4.100" and "PLH submitted 10 of their projects to the
[Vermont Public Service Board] for a standard offer contract. The VPSB refused to
approve the standard offer contracts even though the price offered by PLH was less than
all the wholesale electricity contracts that the VPSB approved with GMP and GMP's
unregulated affiliate." Id. at 23-24 (emphasis in the original).
       In contrast, in their Complaint in this action, Plaintiffs describe the factual basis
for their legal challenge as follows:
       2. In 2019 and 2020, Allco committed to provide electricity to VEPP for a
       25-year period at rates and under standard contract terms approved by the
       Vermont Public Utility Commission ("VPUC"). By unconditionally
       committing to sell their output to VEPP on those standard terms, Allco
       created a "Legally Enforceable Obligation" ("LEO") under section 210 of
       [PURPA], requiring VEPP to purchase all output from Allco's facilities.
                                            ***
       29. On July 1, 2020, Allco submitted a commitment to VEPP to sell all the
       energy and capacity from 8 QFs, each with a nameplate capacity of
       2.2MWs, and each at the 13 cents per kwh rate that was determined by the
       VPUC to represent the avoided cost rate.
       30. On April 1, 2019, Allco submitted a commitment to VEPP to sell all the
       energy and capacity from 8 solar energy QFs, each with a nameplate
       capacity to 2.2MWs, and each at a rate lower than the 13 cents per kwh rate
       that was determined by the VPUC to represent the avoided cost rate.

10
  The 2016 Petition does not name Plaintiff PHL Vineyard Sky LLC as a "Petitioner." Although
Plaintiffs allege in their unverified Complaint that this is the same entity as PHL LLC, (Doc. 1 at
13,140), that contention is not supported by the citation to any evidence. PLH LLC remains a
plaintiff in the Volz action, which arguably supports a conclusion that it is a separate and distinct
entity from PLH Vineyard Sky LLC.
                                                  22
          Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 23 of 26




       31. Under the "must-take" obligation, Allco was and remains legally
       entitled to have VEPP execute the contracts for those facilities at the 13
       cents per kwh rate that was determined by the VPUC to represent the
       avoided cost rate.
       32. At the time Allco established the LEO, the VPUC had established
       applicable avoided-cost rates, which was 13 cents per kwh over a 25-year
       term for solar QFs-an avoided cost rate that is not challenged by Allco.
       33. VEPP refused to execute written contract for Allco's 16 QFs.
       34. VEPP would have executed the contracts for all of Allco's 16 facilities
       but for a quantitative cap on the amount of contracts the VPUC and the
       statute have imposed on VEPP. VEPP would have also executed at least
       some of the contracts for Allco's facilities if it were not for an unlawful
       pricing mechanism that the VPUC has imposed that ranks how the contract
       capacity made available is distributed. VEPP would have also executed at
       least some of the contracts for Allco' s facilities if it were not for the statute
       preventing the use of the avoided cost price of 13 cents per kwh unless the
       VPUC has determined that its market-based mechanism is inconsistent with
       federal law.
(Doc. 1 at 1, 11.)
       Even a cursory comparison between the 2016 Petition and Plaintiffs' Complaint
reveals that they rely on different facts, different qualifying facilities, 11 different Standard
Offer Program terms, and different calendar years. As Defendants point out, the 2016
Petition "obviously could not have raised issues arising out of [the 2019 and 2020]
bidding processes that had yet to occur." (Doc. 14 at 15.)
       The question before the court is whether some factual and legal similarities
between the 2016 FERC Petition and Plaintiffs' Complaint constitute an exhaustion of
administrative remedies. The court finds that they do not. Courts routinely reject
exhaustion claims on this basis. See, e.g., Lattimore v. Polaroid Corp., 99 F.3d 456,464



11
   Although Plaintiffs claim that two of the sixteen solar projects in the Complaint were included
in the 2016 Petition, a point that is by no means clear, Plaintiffs cannot show injury-in-fact with
regard to those projects because Plaintiff Otter Creek Solar LLC was awarded Standard Offer
Program contracts for each of them as evidenced by Plaintiffs' judicial admissions in the Kulkin
and Volz actions. See Klee, 805 F.3d at 94 n.3 ("For an injury to be cognizable as an injury-in-
fact, the plaintiff must have suffered the injury at the time of the complaint's filing") (citation
omitted).

                                                23
          Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 24 of 26




(1st Cir. 1996) (observing that purpose of exhaustion of administrative remedies would
be "frustrated if the employee were permitted to allege one thing in the administrative
charge and later allege something entirely different in a subsequent civil action"); United
States v. Wills, 2020 WL 5073663, at *3 (E.D. La. Aug. 26, 2020) (holding that "[f]or a
petitioner's request to the warden to exhaust administrative remedies ... the request must
be premised on the same facts alleged in the corresponding motion filed with the court")
(citation omitted); United States v. Jenkins, 2020 WL 1872568, at * 1 (D. Neb. Apr. 14,
2020) ("[T]he Court does not view the administrative exhaustion of an initial request for
compassionate release as serving to discharge that requirement for subsequent requests
based on different evidence and argument. Simply put, the Court cannot consider a
motion for compassionate release that is based on evidence or arguments that weren't
presented to the Bureau of Prisons first"); Med. Ctr. ofIndependence v. Califano, 433 F.
Supp. 837, 840 (W.D. Mo. 1977) (observing that even though the same facts and
evidence applied for the years 1970-1972, and even though the outcome was allegedly
predictable, exhaustion for one year does not excuse failure to exhaust for other
challenged years). The court thus finds that Plaintiffs have failed to exhaust their
administrative remedies for the "contracts from VEPP in 2019 and 2020" (Doc. 1 at 13)
identified in their Complaint. Any other approach would frustrate the purposes of
exhaustion:
       Exhaustion of administrative remedies serves two main purposes.
       First, exhaustion protects "administrative agency authority." Exhaustion
       gives an agency an opportunity to correct its own mistakes with respect to
       programs it administers before it is haled into federal court, and it
       discourages disregard of [the agency's] procedures.
       Second, exhaustion promotes efficiency. Claims generally can be resolved
       much more quickly and economically in proceedings before an agency than
       in litigation in federal court. In some cases, claims are settled at the
       administrative level, and in others, the proceedings before the agency
       convince the losing party not to pursue the matter in federal court. And
       even where a controversy survives administrative review, exhaustion of the
       administrative procedure may produce a useful record for subsequent
       judicial consideration.


                                             24
            Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 25 of 26




Woodford v. Ngo, 548 U.S. 81, 89 (2006) (citations and internal quotation marks
omitted).
       If the 2016 Petition was deemed sufficient for exhaustion of administrative
remedies for a 2020 Complaint based on different facts, it would deprive the FERC of the
opportunity to correct its own errors, respond to developments in the law, and save
petitioners the trouble and expense of having to litigate their claims in federal court. It
would also burden the federal courts with lawsuits that could more easily- and more
expeditiously be decided at the agency level. Exhaustion is thus not form over substance
but a critical step in the adjudicative process. As the Supreme Court has observed:
       Because exhaustion requirements are designed to deal with parties who do
       not want to exhaust, administrative law creates an incentive for these
       parties to do what they would otherwise prefer not to do, namely, to give
       the agency a fair and full opportunity to adjudicate their claims.
       Administrative law does this by requiring proper exhaustion of
       administrative remedies, which means using all steps that the agency holds
       out, and doing so properly (so that the agency addresses the issues on the
       merits). This Court has described the doctrine as follows: [A]s a general
       rule ... courts should not topple over administrative decisions unless the
       administrative body not only has erred, but has erred against objection
       made at the time appropriate under its practice. Proper exhaustion
       demands compliance with an agency's deadlines and other critical
       procedural rules because no adjudicative system can function effectively
       without imposing some orderly structure on the course of its proceedings.
Woodford, 548 U.S. at 90-91 (citations and internal quotation marks omitted) (emphasis
in original).
       Because Plaintiffs have failed to establish they have exhausted their administrative
remedies with regard to the Supremacy Clause claim set forth in their Complaint under
PURPA, their request for a temporary restraining order and a preliminary injunction must
be DENIED. See Klee, 805 F .3d at 96 (holding failure to exhaust is fatal for a claim
under PURPA and further holding that "a party cannot evade PURPA's administrative
exhaustion requirement by characterizing an otherwise covered PURP A-related equitable
claim as a Supremacy Clause claim").



                                              25
          Case 2:20-cv-00103-cr Document 19 Filed 10/20/20 Page 26 of 26




       Because Plaintiffs have not established the court's subject matter jurisdiction by a
preponderance of evidence, see Makarova, 201 F.3d at 113, the court is not authorized to
proceed further with its analysis of any other aspect of Plaintiffs' request for injunctive
relief. See Arbaugh v. Y & H Corp., 546 U.S. 500, 501-02 (2006) (holding that "subject-
matter jurisdiction, because it involves a court's power to hear a case, can never be
forfeited or waived" and "when a federal court concludes that it lacks subject-matter
jurisdiction, the complaint must be dismissed in its entirety.").
       Rather than dismiss Plaintiffs' Complaint sua sponte, the court ORDERS
Plaintiffs to show cause why this case should not be dismissed for lack of subject matter
jurisdiction within twenty (20) day of this Opinion and Order.
                                     CONCLUSION
       For the foregoing reasons, the court DENIES Plaintiffs' motion for a temporary
restraining order and a preliminary injunction (Doc. 9) and ORDERS Plaintiffs to show
cause why this case should not be dismissed for lack of subject matter jurisdiction within
twenty (20) days of this Opinion and Order.
       Dated at Burlington, in the District of Vermont, this ;?'-'~day of October, 2020.



                                           ~ge
                                           United States District Court




                                              26
